USDC IN/ND case 3:19-cv-00470-DRL-MGG document 46 filed 03/22/21 page 1 of 5


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 JOSHUA TAYLOR,

                 Plaintiff,

                         v.                       CAUSE NO. 3:19-CV-00470-DRL-MGG

 PAUL, et al.,

                 Defendants.

                                   OPINION AND ORDER

       Joshua Taylor, a prisoner without a lawyer, filed this action under 42 U.S.C. § 1983.

Mr. Taylor was granted leave to proceed on a claim against Officer Matthew Paul, Officer

Marquis Benjamin, and Nurse Angel Mercier (referred to in the complaint as “Nurse

Angie”) for failing to provide him with adequate medical treatment relating to an injury

he suffered on January 18, 2019, at Miami Correctional Facility (MCF). The officers and

Nurse Mercier separately move for summary judgment on the ground that Mr. Taylor

failed to exhaust his available administrative remedies before filing suit as required by

the Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e. (ECF 34; ECF 38.) Mr.

Taylor has filed a response labeled, “Motion for Opposition,” in which he objects to the

entry of summary judgment. (ECF 43.)

       Under Federal Rule of Civil Procedure 56, the court “shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In deciding

whether a genuine dispute of fact exists, the court must consider the evidence in the
USDC IN/ND case 3:19-cv-00470-DRL-MGG document 46 filed 03/22/21 page 2 of 5


record in the light most favorable to the non-moving party, and draw all reasonable

inferences from that evidence in favor of the non-moving party. Dunn v. Menard, Inc., 880

F.3d 899, 905 (7th Cir. 2018).

       The PLRA provides that “[n]o action shall be brought with respect to prison

conditions under section 1983 of this title, or any other Federal law, by a prisoner…until

such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). The

purpose of the exhaustion requirement is “to give the prison an opportunity to address

the problem before burdensome litigation is filed.” Chambers v. Sood, 956 F.3d 979, 983 (7th

Cir. 2020) (citing Woodford v. Ngo, 548 U.S. 81 (2006)). The law takes a “strict compliance

approach” to exhaustion. Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006). “To exhaust

remedies, a prisoner must file complaints and appeals in the place, and at the time, the

prison’s administrative rules require.” Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir.

2002). “[A] prisoner who does not properly take each step within the administrative

process has failed to exhaust state remedies, and thus is foreclosed by § 1997e(a) from

litigating.” Id. at 1024.

       At all relevant times, MCF had a grievance policy in place, which consists of three

steps: (1) a formal grievance; (2) a written appeal to the Warden or his designee; and (3)

a written appeal to the Indiana Department of Correction Grievance Manager. (ECF 40 at

16.) Inmates may grieve a variety of matters, including actions of “individual staff,

contractors, or volunteers.” (Id.) Under the policy, a grievance must be filed “no later than

ten (10) business days from the date of the incident giving rise to the complaint[.]” (Id. at




                                             2
USDC IN/ND case 3:19-cv-00470-DRL-MGG document 46 filed 03/22/21 page 3 of 5


22.) Inmates are made aware of the grievance policy upon their arrival at MCF, and a

copy is also available in the prison law library. (Id. at 6.)

       Official grievance records reflect that Mr. Taylor filed upwards of 50 grievances

between January 2018 and June 2019, when he was incarcerated at MCF. (ECF 37-2.) As

pertains to this case, Mr. Taylor filed a grievance on February 4, 2019, relating to the

incident occurring on January 18, 2019. (ECF 37-3.) In the grievance, Mr. Taylor

complained that Officer Benjamin and Officer Paul failed to obtain medical attention for

him when he was suffering from chest pain, causing him to lose consciousness, fall, and

hit his head. He further complained that Nurse Mercier came to his cell after the incident

but refused to provide him with proper medical treatment. Grievance Specialist Shawna

Morson responded to the grievance on February 6, 2019, advising Mr. Taylor that his

grievance was filed too late to be considered. (ECF 37-3 at 1.)

       As outlined above, the official grievance process at MCF consists of three steps: (1)

a formal grievance; (2) an appeal to the warden; and (3) an appeal to the grievance

manager. Under the policy, an inmate must file the grievance within 10 business days of

the underlying incident. Here, Mr. Taylor is complaining about an incident that occurred

on January 18, 2019, so the last possible date for filing a timely grievance was February 1,

2019. His grievance filed on February 4, 2019, was thus untimely.

       Mr. Taylor acknowledges that he gave the grievance to his caseworker on

February 4, 2019, but complains that Ms. Morson “waited 24 [hours] before reviewing”

it. (ECF 43 at 1.) The policy allowed Ms. Morson five business days to accept or reject the

grievance, but regardless, the dispositive fact is that Mr. Taylor filed the grievance in an


                                               3
USDC IN/ND case 3:19-cv-00470-DRL-MGG document 46 filed 03/22/21 page 4 of 5


untimely manner, not when Ms. Morson responded to it. Mr. Taylor also argues that Ms.

Morson “wasn’t truthful stating [he] never tried to file a grievance.” (ECF 43 at 2.)

However, Ms. Morson does not claim that Mr. Taylor never filed a grievance, only that

the grievance he filed was untimely.

       Mr. Taylor also points to a “request for interview” form he submitted to the

medical unit on January 20, 2019, in which he complained that he had been denied

adequate care for a head injury and was still having headaches. (ECF 43 at 4.) This form

does not mention anything about the two correctional officers; but more important,

documents filed outside the prison’s formal grievance process do not satisfy the

exhaustion requirement. Dole, 438 F.3d at 809; Pozo, 286 F.3d at 1025. He also submits

what appears to be another grievance complaining about the conduct of Nurse Mercier

and a non-party, Nurse Joan Hill, but it does not contain a log number and it is unclear

whether he ever actually turned it in. (ECF 43 at 5.) To avoid summary judgment, he must

provide specifics about his efforts to exhaust. See Schultz v. Pugh, 728 F.3d 619, 620 (7th

Cir. 2013). Additionally, this grievance is also dated February 4, 2019, which would be

too late for him to grieve Nurse Mercier’s conduct occurring on January 18, 2019. Thus,

the record shows that Mr. Taylor did not file a timely grievance.1 Pozo, 286 F.3d at 1025.


1 Mr. Taylor does not expressly raise this argument, but given his pro se status, the court has
considered whether he could assert an argument that he was physically unable to file a grievance
by the deadline. See Lanaghan v. Koch, 902 F.3d 683, 689 (7th Cir. 2018) (holding that a grievance
process is not available “to a person physically unable to pursue it”). However, at most the record
shows that Mr. Taylor may have been incapacitated on the date of the incident, when he allegedly
lost consciousness and hit his head. There is nothing to suggest that he was still incapacitated on
February 1, 2019, when the deadline for submitting a timely grievance expired. Indeed, the record
shows that as of January 20, 2019, he was capable of completing a “request for interview” form,
in which he wrote legibly and made cogent arguments in support of his need to be seen by


                                                4
USDC IN/ND case 3:19-cv-00470-DRL-MGG document 46 filed 03/22/21 page 5 of 5


       Furthermore, if Mr. Taylor disagreed with Ms. Morson’s handling of his grievance,

he had additional remedies available under the grievance policy. The grievance policy

specifically provides that applicable deadlines may be extended where there are

“extenuating circumstances,” but the inmate must explain the reason for the delay in

writing. (ECF 37-1 at 13.) There is nothing in the record to show that Mr. Taylor availed

himself of this remedy, or that he made any attempt to appeal the rejection of his

grievance as untimely after it was returned to him. Therefore, the record shows that he

did not exhaust his available administrative remedies before filing suit.

       For these reasons, the motions for summary judgment (ECF 34; ECF 38) are

GRANTED. This case is DISMISSED WITHOUT PREJUDICE for failure to exhaust

administrative remedies in accordance with 42 U.S.C. § 1997e(a).

       SO ORDERED.

       March 22, 2021                             s/ Damon R. Leichty
                                                  Judge, United States District Court




medical staff for headaches. Thus, any incapacitation argument would be unavailing. See Hurst
v. Hantke, 634 F.3d 409, 412 (7th Cir. 2011) (inmate who is incapacitated during the grievance
period must file a grievance “as soon as it was reasonably possible for him to do so”).


                                              5
